                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 P.J. THOMPSON, a Minor, by his next
 of kin, his mother CARLIE WILLIS and
 father TYLER THOMPSON, and
 CARLIE WILLIS, Individually,

                   Plaintiffs,

 v.                                                Case No. 3:18-CV-1520-NJR

 UNITED STATES OF AMERICA,
 and SOUTHERN ILLINOIS HOSPITAL
 SERVICES d/b/a MEMORIAL
 HOSPITAL OF CARBONDALE,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is Defendant Southern Illinois Hospital Services d/b/a

Memorial Hospital of Carbondale’s Motion to Dismiss, or in the Alternative, Motion for More

Definite Statement (Doc. 13). For the reasons set forth below, the Court denies the motion.

                                   FACTUAL BACKGROUND

       On January 14, 2016, Plaintiff Carlie Willis arrived at Southern Illinois Hospital

Services d/b/a Memorial Hospital of Carbondale (“Memorial Hospital”) for induction of

labor (Doc. 2, p. 3). At Memorial Hospital, Willis was treated by Paul J. Cruz, M.D., who was

employed as a physician by Christopher Greater Area Rural Health Planning Corporation

(“CGARHP”) and at all times was acting within the scope of his employment (Id.). At all

times mentioned herein, Dr. Cruz was a physician, duly licensed to practice under the law of

the State of Illinois and a physician-patient relationship existed between Dr. Cruz, Willis, and

her infant P.J. Thompson (“Thompson”) (Id.).


                                        Page 1 of 10
         Upon arriving at Memorial Hospital, Willis was induced through a Pitocin infusion,

which began at 21:59 on January 14, 2016, and continued until delivery around 2:46 on

January 16, 2016 (Doc. 2, p. 3-5). A fetal heart rate abnormality was first noted at 18:16 on

January 15, 2016, and continued to be evident until delivery (Doc. 2, p. 4-5). Delivery was

accomplished with vacuum assist at 2:46 on January 16, 2016 (Doc. 2, p. 5). By 22:37 on

January 16, 2016, the level of serum lactate in P.J. Thompson’s blood was at a critical level of

17, indicative of severe metabolic acidosis (Id.). Thompson demonstrated convulsions, a

cephalohematoma from birth injury, as well as respiratory distress (Doc. 2, p. 6). Later testing

provided evidence of central nervous system damage from hypoxic ischemic encephalopathy

(Id.).

         During delivery at Memorial Hospital, Willis had an episiotomy, which was

subsequently repaired by Dr. Cruz (Doc. 2, p. 10). Following discharge from Memorial

Hospital, Willis presented to the emergency room at Barnes-Jewish Hospital (“BJH”) with a

complaint of foul vaginal discharge (Id.). At BJH, emergency department personnel located a

retained sponge in Willis’s vagina (Id.). The sponge was just inside the vaginal introitus and

was easily removed (Id.). Willis was then placed on antibiotic therapy as a result of the

infection associated with the retained sponge and suffered recurrent vaginal infections (Id.).

                                  PROCEDURAL BACKGROUND

         On January 11, 2018, Plaintiffs filed suit in Illinois state court against several

defendants, including Memorial Hospital, alleging medical malpractice (Doc. 16-1). Plaintiffs

voluntarily dismissed their state court cause of action on April 10, 2018 (Doc. 16-2).

         On August 20, 2018, Plaintiffs filed the instant Complaint with this Court as a medical

negligence action arising under the Federal Tort Claims Act (FTCA) (Doc. 2, p.2). Preceding

the filing of this Complaint, Plaintiffs timely filed a U.S. Department of Justice Standard Form

                                         Page 2 of 10
95 on or about January 5, 2018, and received correspondence from the U.S. Department of

Health and Human Services dated May 3, 2018, tendering a final determination denying the

administrative claim, as required by 28 U.S.C. §§ 2401(b), 2675(a) (Id.).

       Plaintiffs’ Complaint asserts this Court has subject matter jurisdiction over Dr. Cruz

and CGARHPC pursuant to federal question jurisdiction, 28 U.S.C. §1331, and 28 U.S.C.

§ 2671 et. seq., otherwise known as the FTCA, which functionally substitutes the United States

of America as a defendant (Id.). Plaintiffs’ Complaint then asserts supplemental jurisdiction

over Memorial Hospital pursuant to 28 U.S.C. § 1367(a) because the claims asserted form part

of the same case or controversy as the claims brought against Defendant USA (Id.).

       Plaintiffs assert four counts against Memorial Hospital. Count II claims medical

malpractice based on medical care and treatment Memorial Hospital rendered to P.J.

Thompson during his birth (Doc. 2, p.3-9). Count IV claims medical malpractice based on

medical care and treatment Memorial Hospital rendered to Willis during and after

Thompson’s birth (Doc. 2, p.3-12, 1-21). Counts VI and VII are claims brought under the

Illinois’ Family Expense Act seeking to recover medical expenses incurred by Thompson’s

natural parents, Plaintiffs Carlie Willis and Tyler Thompson, as a result of Memorial

Hospital’s negligence alleged in Count II (Doc. 2, p. 13-14). In accordance with 735 ILL. COMP.

STAT. § 5/2-622, Plaintiffs’ Complaint attached two affidavits from medical providers

generally establishing the standard of care and Defendants’ deviation from that standard

(Doc. 2-1, 2-2).

                                      LEGAL STANDARDS

       Memorial Hospital moves to dismiss under Rules 12(b)(1), 12(b)(2), and 12(b)(6) of the

Federal Rules of Civil Procedure. To survive a motion seeking dismissal under Rule 12(b)(1),

a plaintiff must “clearly allege facts demonstrating each element” required to establish he has

                                        Page 3 of 10
standing. See Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). The “irreducible constitutional

minimum” of standing requires a showing that a plaintiff has “(1) suffered an injury in fact,

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that it is likely

to be redressed by a favorable judicial decision.” Spokeo, 136 S.Ct. at 1547. The burden of

establishing these three elements falls on the party invoking the court’s jurisdiction. Id.

       Whether a defendant argues that a complaint fails to (1) properly state a claim, or

(2) properly plead the elements of standing, courts apply the same analysis. See Silha v. ACT,

Inc., 807 F.3d 169, 173 (7th Cir. 2015). Taken together, the factual allegations contained within

a complaint must “raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007) (internal citations omitted); see also Warth v. Seldin, 422

U.S. 490, 501 (1975) (“[T]rial and reviewing courts must accept as true all material allegations

of the complaint, and must construe the complaint in favor of the complaining party.”).

Complaints that contain only “naked assertion[s] devoid of further factual enhancement”

will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

       Further, courts “need not accept as true legal conclusions, or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Brooks v. Ross, 578

F.3d 574, 581 (7th Cir. 2009). On the other hand, “[a]t the pleading stage, general factual

allegations of injury resulting from the defendant’s conduct may suffice, for on a motion to

dismiss [during the pleading stage] we ‘presum[e] that general allegations embrace those

specific facts that are necessary to support the claim.’” Lujan v. Defenders of Wildlife, 504 U.S.

555, 561 (1992) (quoting Lujan v. National Wildlife Fed., 497 U.S. 871, 889 (1990)).

       In the alternate, Memorial Hospital moves for a more definite statement under Rules

12(e) of the Federal Rules of Civil Procedure. Courts should grant 12(e) motions “only if the

                                         Page 4 of 10
complaint is so unintelligible that the defendant cannot draft a responsive pleading.” Moore

v. Fid. Fin. Servs., Inc., 869 F. Supp. 557, 559–60 (N.D. Ill. 1994).

                                                 ANALYSIS

I.     Motion to Dismiss Pursuant to Rule 12(b)(1)

       Memorial Hospital argues that the Complaint fails to establish the basis for this

Court’s subject matter jurisdiction over it. Memorial Hospital asserts that the sole allegation

of subject matter jurisdiction over it is to allege that the Court has jurisdiction over Dr. Cruz

and Christopher Greater Area Rural Health Planning Corporation (CGRHPC) under the

FTCA. Dr. Cruz and CGRHPC, however, are not named Defendants in this case.

Furthermore, the Complaint fails to assert any connection between Dr. Cruz and CGRHPC

and Memorial Hospital, or any connection between any claim in this case and Defendant

United States of America. Accordingly, Plaintiffs have not properly alleged any basis for

subject matter jurisdiction over Memorial Hospital under supplemental jurisdiction.

       The Court has since found, however, that it has subject matter jurisdiction over

Defendant United States of America (Doc. 60). Specifically, the United States has admitted

that the available information indicates CGRPHC and Dr. Cruz were deemed employees of

the Public Health Service, within the meaning of 42 U.S.C. § 233. Accordingly, the United

States of America was properly substituted as a defendant in place of Dr. Cruz and CGRPHC

under the FTCA.

       Because subject matter jurisdiction is proper over Defendant United States of America,

the Court further finds that it has supplemental jurisdiction over Memorial Hospital, as the

claims against it stem from the same case or controversy as the claims against Defendant

United States of America. See Riley v. United States, No. 18 C 4810, 2019 U.S. Dist. LEXIS

83711, at *10 n.2 (N.D. Ill. May 17, 2019) (“…it is appropriate to exercise supplemental

                                           Page 5 of 10
jurisdiction in this case because the state-law claims arise from the same illness and events

as the FTCA claim, and therefore all claims form part of the same case or controversy”).

The claims against Memorial Hospital therefore go beyond satisfying the same case or

controversy requirement. See Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008) (“[a] loose

factual connection is generally sufficient”).

       In sum, this Court finds that it has subject matter jurisdiction over Defendant

Memorial Hospital. Thus, the Court denies the motion to dismiss pursuant to Rule 12(b)(1).

II.    Motion to Dismiss Pursuant to Rule 12(b)(2)

       Memorial Hospital also argues that Plaintiffs failed to establish any basis for this

Court’s exercise of personal jurisdiction over Memorial Hospital. Memorial Hospital

contends that Plaintiffs have not set forth any basis for general personal jurisdiction, as they

do not allege whether it maintains its principal place of business in Illinois. Furthermore,

Plaintiffs have not set forth any basis for specific personal jurisdiction, as they do not allege

any acts or omissions attributable to Memorial Hospital occurred in the State of Illinois and

give rise to Plaintiffs’ claims.

       Personal jurisdiction is proper where it comports with both state law and federal

constitutional principles of due process. See uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d

421, 425 (7th Cir. 2010). The Illinois long-arm statute provides that an Illinois court may

exercise jurisdiction on any basis “now or hereafter permitted by the Illinois Constitution

and the Constitution of the United States.” 735 ILCS 5/2-209(c). The Seventh Circuit

Court of Appeals has suggested that there is no operative difference between Illinois and

federal due process limits on the exercise of personal jurisdiction. See Hyatt Int’l Corp. v.

Coco, 302 F.3d 707, 715 (7th Cir. 2002) (citing RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d



                                         Page 6 of 10
1272, 1276 (7th Cir.1997)); see also Rollins v. Ellwood, 141 Ill.2d 244, 565 N.E.2d 1302, 1316

(Ill. 1990) (construing the due process guarantee in the Illinois Constitution to mean that

“[j]urisdiction is to be asserted only when it is fair, just, and reasonable to require a

nonresident defendant to defend an action in Illinois, considering the quality and nature

of the defendant’s acts which occur in Illinois or which affect interests located in Illinois”).

Thus, the exercise of personal jurisdiction must comport with the due process guarantees

of the Fourteenth Amendment. Id.

       Personal jurisdiction is proper if the defendant has sufficient minimum contacts

with the forum state such that the defendant could “reasonably anticipate being haled

into court there,” and the maintenance of the suit “does not offend traditional notions of

fair play and substantial justice.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985);

Kipp, 783 F.3d at 697 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       “Specific jurisdiction requires a defendant’s contacts with the forum State to be

directly related to the conduct pertaining to the claims asserted.” Brook v. McCormley, 873

F.3d 549, 552 (7th Cir. 2017). Specific jurisdiction arises where an out-of-state “defendant

has ‘purposefully directed’ his activities at residents of the forum, Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 774 (1984), and the litigation results from alleged injuries that

‘arise out of or relate to those activities’ Helicopteros Nacionales de Colombia, S.A. v. Hall,

466 U.S. 408, 414 (1984).” Burger King Corp., 471 U.S. at 472–73. “The inquiry whether a

forum State may assert specific jurisdiction over a nonresident defendant focuses on the

relationship among the defendant, the forum, and the litigation.” Walden v. Fiore, 134 S.

Ct. 1115, 1121 (2014) (quotation omitted); Brook, 873 F.3d at 549.




                                        Page 7 of 10
       Here, Plaintiffs allege “[t]hat during 2016 and at all times relevant herein, Memorial

Hospital of Carbondale was engaged in the business of offering medical care and services in

Jackson County, Illinois” (Doc. 2, p. 12). Plaintiffs further allege “[t]hat on January 16, 2016,

[Willis] underwent vacuum assisted vaginal delivery at Memorial Hospital of Carbondale”

and was later “discharge[d] from Memorial Hospital of Carbondale” (Doc. 2, p. 10). Plaintiffs

further stated, “it was the duty on the part of Memorial Hospital of Carbondale to provide,

review and supervise the care, delivery and treatment of its patients by competent and

properly skilled personnel, including, but not limited to . . . doctors with privileges,

independent contractors, physicians and agents to administer proper and adequate medical

care to [Willis]” (Doc. 2, p. 11).

       Based on the foregoing, the Court finds that Plaintiffs have sufficiently alleged that

Memorial Hospital directed its activities at the State of Illinois and that Plaintiffs’ claims

result from alleged injuries that arise out of or relate to those activities. Accordingly, the

Court finds that it maintains personal jurisdiction over Memorial Hospital and denies the

motion to dismiss pursuant to Rule 12(b)(2).

III.   Motion to Dismiss Pursuant to Rule 12(b)(6)

           a. Failure to State a Claim for Medical Malpractice Pursuant to Illinois
              Common Law

       Memorial Hospital next argues that Count II of Plaintiffs’ Complaint fails to allege the

essential elements of a medical malpractice claim (Doc. 16, p. 7-8). Memorial Hospital

contends that the Complaint does not allege that P.J. Thompson was a patient of Memorial

Hospital, the period during which he was a patient, or the medical care or treatment

Memorial Hospital provided to him. As a result, Plaintiffs have not established any basis to

conclude Memorial Hospital had a provider-patient relationship with Thompson, that it


                                         Page 8 of 10
owed a duty to Thompson, and/or that it breached that duty.

         The Complaint states: “it was the duty on the part of Memorial Hospital of Carbondale

to provide, review and supervise the care, delivery and treatment of its patients by competent

and properly skilled personnel, including, but not limited to … doctors with privileges,

independent contractors, physicians and agents to administer proper and adequate medical

care to P.J. Thompson, who came to them for delivery, care and treatment” (Doc. 2, p. 7-8).

The Complaint goes on to allege that Memorial Hospital, by and through its employees,

agents and/or servants, committed six fact-specific negligent acts or omissions that

proximately caused P.J. Thompson’s injuries. (Id.). Plaintiffs’ assertions are additionally

bolstered by the physician affidavits, which establish the standard of care and Memorial

Hospital’s deviation from that standard (Doc. 2-2).

         The Court finds that the Complaint, together with the physician affidavits, alleges

sufficient facts to assert the elements of a medical malpractice claim that is plausible on its

face. Thus, the Court denies Memorial Hospital’s motion to dismiss Count II pursuant to Rule

12(b)(6).

            b. Failure to State a Claim Under Illinois’ Family Expense Act.

         Memorial Hospital argues that because Plaintiffs failed to state a claim for Count II,

they subsequently failed to state a claim for recovery on Count VI and Count VIII under the

Illinois’ Family Expenses Act (Doc. 16, p. 8). As stated above, however, Plaintiffs have stated

a claim for medical malpractice in Count II. Accordingly, the Court denies Memorial

Hospital’s motion to dismiss Counts VI and VIII pursuant to Rule 12(b)(6).

   IV.      Motion for More Definite Statement Pursuant to Rule 12(e)

         In the alternative, Memorial Hospital argues that Plaintiffs’ Complaint is so vague and

ambiguous that it cannot reasonably prepare a response (Doc. 16 p. 9). Unfortunately,

                                         Page 9 of 10
however, Memorial Hospital fails to point out the specific defects complained of and details

desired as Rule 12(e) requires, asking only that Plaintiffs be required to provide a more

definite statement “as it relates to the insufficiencies identified in the Complaint” (Id.).

Additionally, whatever further information Memorial Hospital seeks can be uncovered

through the discovery process. See Washington v. Association for Individual Development, No.

09 C 2478, 2009 U.S. Dist. 101591, (N.D. Ill. Oct. 29, 2009) (denying motion for more

definite statement because the defendant could probe the exact contours of the plaintiff’s

allegations through discovery). Thus, the Court denies Memorial Hospital’s alternative

motion for more definite statement pursuant to Rule 12(e).

                                           CONCLUSION

       For the reasons explained above, Southern Illinois Hospital Services d/b/a Memorial

Hospital of Carbondale’s Motion to Dismiss and Alternate Motion for More Definite

Statement (Doc. 13) is DENIED.

       IT IS SO ORDERED.

       DATED: January 27, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                      Page 10 of 10
